              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BENNY LYNN ISOM,                  )
                                  )
              Petitioner,         )          1:19CV90
                                  )          1:19CV783
    v.                            )          1:03CR242-1
                                  )
UNITED STATES OF AMERICA,         )
                                  )
              Respondent.         )


                              ORDER

    This matter is before this court for review of the Amended

Recommendation filed on June 20, 2019, by the Magistrate Judge

in accordance with 28 U.S.C. § 636(b). (Doc. 165.) In the

Amended Recommendation, the Magistrate Judge recommends that

Petitioner’s motion for relief under the First Step Act, (Doc.

153), be denied and that this action be dismissed without

prejudice to Petitioner promptly filing a corrected motion on

the proper § 2255 forms if he seeks to attack his sentence under

that statute and receives permission to do so. The Amended

Recommendation was served on the parties to this action on

June 20, 2019. (Doc. 166.) Petitioner timely filed objections to

the Recommendation. (Doc. 167.)

    Also before the court for review is the Recommendation

filed on August 8, 2019, by the Magistrate Judge in accordance

with 28 U.S.C. § 636(b). (Doc. 169.) In the Recommendation, the
Magistrate Judge recommends that this action be dismissed for

failure to obtain certification for this § 2255 application by

filing a Motion for authorization in the court of appeals as

required by 28 U.S.C. §§ 2255 and 2244 and Fourth Circuit Local

Rule 22(d). The Recommendation was served on the parties to this

action on August 8, 2019. (Doc. 170.) Petitioner filed “Exhibit

A,” (Doc. 171), as an additional attachment to his § 2255 which

the court will allow, but it does not change the substance of

the Magistrate Judge’s Recommendation. On September 9, 2019,

Petitioner filed a premature “notice of appeal” which the court

will treat as objections to the Recommendation. (Doc. 172.)

Petitioner’s appeal was dismissed by the Fourth Circuit for lack

of jurisdiction (19-7298). (Docs. 176, 177.)

     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge=s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

     This court has appropriately reviewed the portions of the

Amended Recommendation, (Doc. 165), and Recommendation, (Doc.

169), to which objections were made and has made a de novo

                              - 2 -
determination which is in accord with the Magistrate Judge=s

Recommendations. This court therefore adopts the

Recommendations.

     IT IS THEREFORE ORDERED that the Magistrate Judge=s

Recommendations, (Docs. 165, 169), are ADOPTED. IT IS FURTHER

ORDERED that Petitioner’s motion for relief under the First Step

Act, (Doc. 153), is DENIED and that this action be dismissed

without prejudice to Petitioner promptly filing a corrected

motion on the proper § 2255 forms if he seeks to attack his

sentence under that statute and receives permission to do so.

     IT IS FURTHER ORDERED that Petitioner’s Motion to Vacate,

Set Aside, or Correct Sentence, (Doc. 168), is dismissed without

prejudice for Petitioner’s failure to obtain certification for

this § 2255 application by filing a Motion for Authorization in

the Court of Appeals as required by 28 U.S.C. §§ 2255 and 2244

and Fourth Circuit Local Rule 22(d).

     A Judgment dismissing these actions will be entered

contemporaneously with this Order. Finding no substantial issue

for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is not issued.




                              - 3 -
This the 7th day of January, 2020.



                         _______________________________________
                             United States District Judge




                         - 4 -
